DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “di” is misspelled in the phrase “2,6-di-tert-butyl-4-s-butylphenol” in lines 6-7.  The term “tert” is misspelled in line 7.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 26 is a use claim.  “Use claims” do not purport to claim a process, machine, manufacture or composition of matter.  “Use claims” are not among the categories of patentable inventions specified in 35 U.S.C. 101.
Claim 26 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific or substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is rendered indefinite because of the term “e.g.” (for example).  It is unclear if the claim refers to any metal or metal alloy coating or if the claim refers to a zinc or zinc alloy coating.  For purposes of examination, Examiner is interpreting the claim to refer to any metal or metal alloy coating.
	Claim 25 is rendered indefinite because of the term “e.g.” (for example).  It is unclear if the claim refers to any metal or metal alloy coating or if the claim refers to a zinc or zinc alloy coating.  For purposes of examination, Examiner is interpreting the claim to refer to any metal or metal alloy coating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baekelandt et al., U.S. Pre Grant Publication 2012/0238685 in view of Shimada et al., U.S. Pre Grant Publication 2017/0250002.
	Regarding claims 14 and 23-24, Baekelandt discloses a reinforced polymer composite comprising a matrix of thermoplastic material wherein the thermoplastic material is reinforced by at least one elongated metal element [abstract and 0010].  Paragraph 0010 discloses that the elongated metal element is coated with at least a first layer and a second layer before being embedded in the matrix.  Paragraph 0012 discloses that to adhere well with the matrix, the elongated metal element is coated with at least a first layer and a second layer before being embedded into the matrix.  Paragraph 0013 discloses that the first layer can comprise a titanium-based or zirconium-based coating.  Paragraph 0061 discloses that the second layer comprises a polyolefin copolymerized or grafted with at least one monomer such as an anhydride wherein the polyolefin can include polyethylene.  Paragraph 0029 discloses that the anhydride comprises an acid anhydride such as maleic anhydride.
	Baekelandt is silent to the adhesion promoting layer including a phenolic antioxidant selected from 2,6-di-tert-butyl-4-methylphenol, 2,6-di-tert-butylphenol, 2,6-di-tert-butyl-4-s-butylphenol, mixture of alkylated phenols or 4,4’-methylene-bis(2,6-di-tert-butylphenol) or a combination including any of the above phenolic antioxidants.  Shimada discloses a wire coating material comprising a polyolefin modified by an acid anhydride group and an antioxidant [abstract and 0008, 0012 and 0016].  Paragraph 0071 of Shimada discloses that the modified polyolefin can be graft-polymerized with an acid anhydride wherein the acid anhydride can include maleic anhydride [0072].  Paragraph 0090 discloses that the antioxidant is phenol-based.  Additionally, paragraph 0090 discloses that the antioxidant can include 2,6-di-tert-butyl-4-methylphenol.  Paragraph 0008 discloses that the composition has high heat resistance, a high gel fraction, flexibility and good workability.  Baekelandt and Shimada are analogous art in that both references are directed to a wire having a coating including maleic anhydride grafted polyethylene.  One of ordinary skill in the art before the effective filing date of the invention would utilize the composition of Shimada for the second layer composition of Baekelandt for the benefit of enhanced heat resistance, enhanced gel fraction, enhanced flexibility and enhanced workability for the wire of Baekelandt.

	Regarding claim 15, paragraph 0034 of Baekelandt discloses that the elongated metal element can be a metal wire or a metal cord such as a steel wire or a steel cord.   

	Regarding claims 16 and 25, paragraph 0043 of Baekelandt discloses that the elongated metal element can be coated with a suitable coating such as zinc or zinc alloy before being applied with the first coating.

	Regarding claim 17, paragraph 0078 of Baekelandt discloses that the steel wire is produced to provide a number of diameter reduction steps down to a final diameter of 1.0 mm to 2.5 mm.  

	Regarding claim 18, paragraph 0094 of Baekelandt discloses that the matrix can include a polyolefin.  Paragraphs 0106 and 0107 of Baekelandt discloses a polyethylene matrix.

	Regarding claim 19, paragraph 0061 discloses that the second layer comprises a polyolefin copolymerized or grafted with at least one monomer such as an anhydride wherein the polyolefin can include polyethylene.  Paragraph 0029 discloses that the anhydride comprises an acid anhydride such as maleic anhydride.

	Regarding claim 20, Baekelandt is silent to the composition comprising the acid anhydride being present in the amount of 0.05 to 5.0 wt%.  Shimada discloses that the functional group for the modified polyolefin is present in the amount of 0.05 to 10 parts by mass with respect to 100 parts by mass of the polyolefin wherein the functional group can include maleic acid [0070].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Baekelandt and Shimada are analogous art in that both references are directed to a wire having a coating including maleic anhydride grafted polyethylene.  One of ordinary skill in the art before the effective filing date of the invention would utilize the composition of Shimada for the second layer composition of Baekelandt for the benefit of enhanced heat resistance, enhanced gel fraction, enhanced flexibility and enhanced workability for the wire of Baekelandt.

	Regarding claim 21, Baekelandt is silent to the composition comprising a phenolic antioxidant selected from 2,6-di-tert-butyl-4-methylphenol, 2,6-di-tert-butylphenol, 2,6-di-tert-butyl-4-s-butylphenol, mixture of alkylated phenols or 4,4’-methylene-bis(2,6-di-tert-butylphenol) or a combination including any of the above phenolic antioxidants wherein the phenolic antioxidant is present in a concentration lower than 5 wt%.  Shimada discloses a wire coating material comprising a polyolefin modified by an acid anhydride group and an antioxidant [abstract and 0008, 0012 and 0016].  Paragraph 0032 discloses that the antioxidant is present in the amount of 1 to 10 parts by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Paragraph 0071 of Shimada discloses that the modified polyolefin can be graft-polymerized with an acid anhydride wherein the acid anhydride can include maleic anhydride [0072].  Paragraph 0090 discloses that the antioxidant is phenol-based.  Additionally, paragraph 0090 discloses that the antioxidant can include 2,6-di-tert-butyl-4-methylphenol.  Paragraph 0008 discloses that the composition has high heat resistance, a high gel fraction, flexibility and good workability.  Baekelandt and Shimada are analogous art in that both references are directed to a wire having a coating including maleic anhydride grafted polyethylene.  One of ordinary skill in the art before the effective filing date of the invention would utilize the composition of Shimada including 1 to 10 parts by mass of an antioxidant for the second layer composition of Baekelandt for the benefit of enhanced heat resistance, enhanced gel fraction, enhanced flexibility and enhanced workability for the wire of Baekelandt.


	Regarding claim 22, paragraph 0031 discloses that the thickness of the second layer ranges from 30 μm to 50 μm.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786